Exhibit 10.1

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of February 11,
2008, is by and among Security Bank Corporation, a Georgia corporation (the
“Company”), and each of the persons listed on the signature page hereto under
Standby Purchasers (each a “Standby Purchaser” and collectively, the “Standby
Purchasers”).

WITNESSETH:

WHEREAS, the Company proposes pursuant to the Rights Offering Registration
Statement (as defined herein), to commence an offering to holders of its common
stock (the “Common Stock”) of record as of the close of business on February 11,
2008 (the “Record Date”), of non-transferable rights (the “Rights”) to subscribe
for and purchase additional shares of Common Stock (the “New Shares”) at a
subscription price of $6.58 per share for an aggregate offering amount of up to
$35 million (the “Subscription Price” and, such offering, the “Rights
Offering”); and

WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its shareholders of record, at no charge, one Right for each share of Common
Stock held by them as of the Record Date, and each Right will entitle the holder
to purchase, for each share of Common Stock owned as of the Record Date, New
Shares at the Subscription Price (the “Basic Subscription Privilege”); and

WHEREAS, each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled to subscribe for additional shares of Common Stock up
to 100% of such holder’s Pro Rata Share of the Unsubscribed Shares (as defined
herein), at the Subscription Price, to the extent that other holders of Rights
do not exercise all of their respective Basic Subscription Privileges (the
“Over-Subscription Privilege”); and

WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchasers to agree, and each of the Standby Purchasers have agreed,
(a) not to exercise their respective Over-Subscription Privilege and (b) that,
to the extent New Shares are not purchased by the Company’s shareholders
pursuant to the exercise of Rights, the Standby Purchasers shall be deemed to
have exercised such Rights immediately prior to the expiration of the Rights
Offering and shall purchase the Unsubscribed New Shares from the Company at the
Subscription Price pursuant to the exercise of such Rights; and

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:

Section 1. Certain Other Definitions. The following terms used herein shall have
the meanings set forth below:

“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Standby Purchaser; provided that such Standby Purchaser or any



--------------------------------------------------------------------------------

of its affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights with respect to such affiliate.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the State of Georgia.

“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at 10:00 a.m. on the Closing Date at the offices of Alston &
Bird LLP, located at 1201 West Peachtree Street, Atlanta, Georgia 30309, or such
other time and place as may be agreed to by the parties hereto.

“Closing Date” shall mean the date that is three (3) Business Days after the
Rights Offering Expiration Date, or such other date as may be agreed to by the
parties hereto.

“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.

“Common Stock” shall have the meaning set forth in the recitals hereof.

“Company” shall have the meaning set forth in the preamble hereof.

“Company Indemnified Persons” shall have the meaning set forth in Section 9(b)
hereof.

“Company SEC Documents” shall have the meaning set forth in Section 3(g) hereof.

“Cure Period” shall have the meaning set forth in Section 8(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Expenses” shall have the meaning set forth in Section 6(b) hereof.

“Indemnified Persons” shall have the meaning set forth in Section 9(b) hereof.

“Market Adverse Effect” shall have the meaning set forth in Section 7(a)(iii)
hereof.

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, operations, assets, results
of operations or business of the Company and its subsidiaries taken as a whole;
provided

 

- 2 -



--------------------------------------------------------------------------------

that the meaning shall exclude any changes from general economic, industry,
market or competitive conditions or changes in laws, rules or regulations
generally affecting Persons in the Company’s industry.

“New Shares” shall have the meaning set forth in the recitals hereof.

“Non-Terminating Standby Purchaser” shall have the meaning set forth in
Section 8(c) hereof.

“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.

“Pro Rata Share” shall mean, with respect to each shareholder of the Company as
of the Record Date, such shareholder’s ownership percentage of all issued and
outstanding Common Stock as of the Record Date.

“Prospectus” shall mean a prospectus, as defined in Section 2(10) of the
Securities Act, which meets the requirements of Section 10 of the Securities Act
and is current with respect to the Securities covered thereby.

“Record Date” shall have the meaning set forth in the recitals hereof.

“Rights” shall have the meaning set forth in the recitals hereof.

“Rights Offering” shall have the meaning set forth in the recitals hereof.

“Rights Offering Expiration Date” shall mean March 10, 2008, provided that the
Company shall have the option to extend the Rights Offering for any reason, for
a period not to exceed 15 Business Days.

“Rights Offering Prospectus” shall mean the final Prospectus, including any
prospectus supplement relating to the Rights and the underlying shares of Common
Stock that is filed with the Commission and deemed by virtue of Rule 430B of the
Securities Act to be part of such registration statement, each as amended, for
use in connection with the issuance of the Rights, together with the documents
incorporated by reference therein pursuant to Item 12 of Form S-3.

“Rights Offering Registration Statement” shall mean the Company’s shelf
Registration Statement on Form S-3 (Commission File No.333-148698) filed with
the Commission on January 16, 2008, together with all exhibits thereto and any
prospectus supplement relating to the Rights and the underlying shares of Common
Stock that is filed with the Commission and deemed by virtue of Rule 430B of the
Securities Act to be part of such registration statement, each as amended,
pursuant to which the Rights and underlying shares of Common Stock have been
registered pursuant to the Securities Act.

 

- 3 -



--------------------------------------------------------------------------------

“Securities” shall mean those of the New Shares and Unsubscribed Shares that are
purchased by the Standby Purchasers pursuant to Section 2 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Standby Indemnified Persons” shall have the meaning set forth in Section 9(a)
hereof.

“Standby Purchasers” shall have the meaning set forth in the preamble hereof.

“Subscription Agent” shall have the meaning set forth in Section 6(a)(iv)
hereof.

“Subscription Price” shall have the meaning set forth in the recitals hereof.

“Terminating Standby Purchaser” shall have the meaning set forth in Section 8(c)
hereof.

“Termination Notice” shall mean a notice from the Company indicating that the
Board, in the exercise of its good faith judgment, has determined to terminate
or suspend indefinitely the Rights Offering contemplated hereby.

“Unsubscribed Shares” shall have the meaning set forth in Section 2(b) hereof.

Section 2. Standby Purchase Commitment.

(a) Each of the Standby Purchasers hereby agrees to purchase from the Company,
and the Company hereby agrees to sell to each of the Standby Purchasers, at the
Subscription Price, all of the New Shares that will be available for purchase by
each of the Standby Purchasers pursuant to its Basic Subscription Privilege.
Each Standby Purchaser agrees not to exercise, and to cause its Affiliates not
to exercise, the Over-Subscription Privilege to which such Standby Purchaser and
its Affiliates would otherwise be entitled in the Rights Offering.

(b) If and to the extent New Shares are not purchased by the Company’s other
shareholders (the “Unsubscribed Shares”) pursuant to the exercise of Rights
(including the Basic Subscription Privilege and the Over-Subscription Privilege)
under the Rights Offering, the Standby Purchasers shall be deemed to have
exercised such Rights immediately prior to the expiration of the Rights Offering
and shall be entitled to and hereby agree to purchase from the Company, and the
Company hereby agrees to sell to the Standby Purchasers, at the Subscription
Price, all such remaining New Shares; provided, however, that in no event shall
the Standby Purchasers be entitled to purchase Unsubscribed Shares in excess of
the number of Unsubscribed Shares that would result in any of the Standby
Purchasers becoming beneficial owners (within the meaning of Section 13(d)(3) of
the Exchange Act) of 9.9% of the issued and outstanding

 

- 4 -



--------------------------------------------------------------------------------

shares of Common Stock after giving effect to the Standby Purchasers’ purchase
of New Shares under the Basic Subscription Privilege and Unsubscribed Shares;
provided further. it is understood and agreed that, if and to the extent that
the Standby Purchasers are required to purchase Unsubscribed Shares pursuant to
this Section 2, then Jonathan W. Been shall purchase 60.5% of such Unsubscribed
Shares up to a maximum investment of $10,000,000 (which amount shall include his
Basic Subscription Privilege), and Benjamin W. Griffith, III shall purchase
39.5% of such Unsubscribed Shares, up to a maximum investment of $8,000,000
(which amount shall include his Basic Subscription Privilege). The obligations
of the Standby Purchasers shall be several and not joint.

(c) Payment of the Subscription Price for the Securities shall be made to the
Company by each Standby Purchaser, on the Closing Date, against delivery of the
Securities to each Standby Purchaser, in United States dollars by means of
certified or cashier’s checks, bank drafts, money orders or wire transfers.

Section 3. Representations and Warranties of the Company. The Company represents
and warrants to each Standby Purchasers as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia and has all requisite corporate
power and authority to carry on its business as now conducted.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c) As of the date hereof, the authorized capital of the Company consists of
50,000,000 shares of Common Stock, of which, (A)18,915,078 shares were issued
and outstanding, (B) 277,889 shares are reserved for issuance upon exercise of
options and other awards granted under the Company’s stock option and incentive
plans. All of the outstanding shares of Common Stock have been duly authorized,
are validly issued, fully paid and nonassessable and were offered, sold and
issued in compliance with all applicable federal and state securities laws and
without violating any contractual obligation or other preemptive or similar
rights.

(d) The Rights Offering Registration Statement has been filed with, and declared
effective by, the Commission. On the effective date, the Rights Offering
Registration Statement complied in all material respects with the requirements
of the Securities Act and did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading. On the Closing Date, the Rights
Offering Registration Statement and the Rights Offering Prospectus will not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the

 

- 5 -



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the representations and warranties
in this subsection shall not apply to statements in or omissions from the Rights
Offering Registration Statement or the Rights Offering Prospectus made in
reliance upon and in conformity with the information furnished to the Company in
writing by the Standby Purchasers for use in the Rights Offering Registration
Statement or in the Rights Offering Prospectus.

(e) All of the Securities and New Shares will have been duly authorized for
issuance prior to the Closing, and, when issued and distributed as set forth in
the Rights Offering Prospectus, will be validly issued, fully paid and
non-assessable; and none of the Securities or New Shares will have been issued
in violation of the preemptive rights of any security holders of the Company
arising as a matter of law or under or pursuant to the Company’s Articles of
Incorporation, as amended, the Company’s bylaws, as amended, or any material
agreement or instrument to which the Company is a party or by which it is bound.

(f) The documents incorporated by reference into the Rights Offering Prospectus
pursuant to Item 12 of Form S-3 under the Securities Act, when they become
effective or at the time they are filed with the Commission, as the case may be,
will comply in all material respects with the applicable provisions of the
Exchange Act.

(g) Since January 1, 2007, the Company has filed with the Commission all forms,
reports, schedules, statements and other documents required to be filed by it
through the date hereof under the Exchange Act or the Securities Act (all such
documents, as supplemented and amended since the time of filing, collectively,
the “Company SEC Documents”). The Company SEC Documents, including without
limitation all financial statements and schedules included in the Company SEC
Documents, at the time filed (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of mailing,
respectively, and in the case of any Company SEC Document amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
amending or superseding filing), (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as applicable. The audited consolidated financial statements
of Company included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2006 comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved, and present fairly in all material respects, the
consolidated financial position of the Company and its consolidated subsidiaries
as at the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended.

(h) Since September 30, 2007, there have not been any events, changes,
occurrences or state of facts that, individually or in the aggregate, have had
or

 

- 6 -



--------------------------------------------------------------------------------

would reasonably be expected to have a Material Adverse Effect, except as
disclosed in writing by the Company to the other parties hereto.

Section 4. Representations and Warranties of the Standby Purchasers. Each
Standby Purchaser, severally and not jointly, represents and warrants to the
Company, as to itself only, as follows:

(a) Such Standby Purchaser is an individual resident of the State of Georgia.
Each Standby Purchaser is acquiring his Securities for his own account, with the
intention of holding the Securities for investment and with no present intention
of participating, directly or indirectly, in a distribution of the Securities;
and he will not make any sale, transfer or other disposition of the Securities
for a period of one year from the Closing Date.

(b) Each Standby Purchaser is familiar with the business in which the Company is
engaged, and based upon his knowledge and experience in financial and business
matters, he is familiar with the investments of the type that he is undertaking
to purchase; he is fully aware of the problems and risks involved in making an
investment of this type; and he is capable of evaluating the merits and risks of
this investment. Each Standby Purchaser acknowledges that, prior to executing
this Agreement, he has had the opportunity to ask questions of and receive
answers or obtain additional information from a representative of the Company
concerning the financial and other affairs of the Company.

(c) This Agreement has been duly and validly authorized, executed and delivered
by such Standby Purchaser and constitutes a binding obligation of such Standby
Purchaser enforceable against him in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

(d) The Standby Purchasers are not “affiliates” (within the meaning of Rule 405
of the Securities Act) of one another, are not acting in concert and are not
members of a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) and have no current intention to act in the future in a manner that would
make them members of such a group.

Section 5. Deliveries at Closing.

(a) At the Closing, the Company shall deliver to each of the Standby Purchasers
the following:

(i) A certificate or certificates representing the number of shares of Common
Stock issued to each of the Standby Purchasers pursuant to Section 2 hereof; and

 

- 7 -



--------------------------------------------------------------------------------

(ii) A certificate of an officer of the Company on its behalf to the effect that
the representations and warranties of the Company contained in this Agreement
are true and correct in all material respects on and as of the Closing Date,
with the same effect as if made on the Closing Date.

(b) At the Closing, each of the Standby Purchasers shall deliver to the Company
the following:

(i) Payment in an amount equal to the Subscription Price multiplied by the
Securities purchased by such Standby Purchaser, as set forth in Section 2(c)
hereof; and

(ii) A certificate of such Standby Purchaser to the effect that the
representations and warranties of such Standby Purchaser contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date.

Section 6. Covenants.

(a) Covenants. The Company agrees as follows between the date hereof and the
earlier of the Closing Date or the effective date of any termination pursuant to
Section 8 hereof:

(i) To use commercially reasonable efforts to effectuate the Rights Offering;

(ii) As soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the Standby Purchasers with a confirmation in
writing, of (A) the time when the Rights Offering Prospectus or any amendment or
supplement thereto has been filed, (B) the issuance by the Commission of any
stop order, or of the initiation or threatening of any proceeding, suspending
the effectiveness of the Rights Offering Registration Statement or any amendment
thereto or any order preventing or suspending the use of any preliminary
prospectus or the Rights Offering Prospectus or any amendment or supplement
thereto, (C) the issuance by any state securities commission of any notice of
any proceedings for the suspension of the qualification of the New Shares for
offering or sale in any jurisdiction or of the initiation, or the threatening,
of any proceeding for such purpose, (D) the receipt of any comments from the
Commission directed toward the Rights Offering Registration Statement or any
document incorporated therein by reference, and (E) any request by the
Commission for any amendment to the Rights Offering Registration Statement or
any amendment or supplement to the Rights Offering Prospectus or for additional
information. The Company will use its commercially reasonable efforts to prevent
the issuance of any such order or the imposition of any such suspension and, if
any such order is issued or suspension is imposed, to obtain the withdrawal
thereof as promptly as possible;

(iii) To operate the Company’s business in the ordinary course of business
consistent with past practice;

 

- 8 -



--------------------------------------------------------------------------------

(iv) To notify, or to cause the subscription agent for the Rights Offering (the
“Subscription Agent”) to notify, on each Friday during the exercise period of
the Rights, or more frequently if reasonably requested by any Standby Purchaser,
the Standby Purchasers of the aggregate number of Rights known by the Company or
the Subscription Agent to have been exercised pursuant to the Rights Offering as
of the close of business on the preceding Business Day or the most recent
practicable time before such request, as the case may be;

(v) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for (A) shares of Common Stock issuable upon
exercise of the Company’s presently outstanding stock options, and (B) new stock
options and other awards granted to employees of the Company after the date
hereof covering not more than 277,889 shares of Common Stock under the Company’s
incentive plans;

(vi) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock;

(vii) Not to declare or pay any dividends on its Common Stock or repurchase any
shares of Common Stock, other than ordinary quarterly dividends, regularly
declared and paid in accordance with past practice; and

(viii) Not to incur any indebtedness or guarantees thereof, other than
borrowings in the ordinary course of business and consistent with past practice.

(b) Expense Reimbursement. The Company agrees to promptly reimburse each Standby
Purchaser for all of its reasonable out-of-pocket costs and expenses and
reasonable attorneys’ fees (collectively, “Expenses”) incurred by such Standby
Purchaser in connection with this Agreement, its due diligence investigation of
the Company and other activities relating to the transactions contemplated
hereunder upon the Company’s receipt of all reasonably requested documentation
to support the incurrence by such Standby Purchaser of such Expenses.

(c) Certain Acquisitions. Between the date hereof and the Closing Date, none of
the Standby Purchasers nor any of their respective Affiliates shall acquire any
shares of Common Stock; provided, however, that the foregoing shall not restrict
the acquisition of shares of Common Stock by the Standby Purchasers or any of
their respective Affiliates (i) from the Company pursuant to Section 2 of this
Agreement or (ii) from the Standby Purchasers or any of their respective
Affiliates.

(d) Information. The Standby Purchasers agree to furnish to the Company all
information with respect to such Standby Purchaser that may be necessary or
appropriate and will make any information furnished to the Company for the
Rights

 

- 9 -



--------------------------------------------------------------------------------

Offering Prospectus by such Standby Purchaser not contain any untrue statement
of material fact or omit to state a material fact required to be stated in the
Rights Offering Prospectus or necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(e) Public Statements. Neither the Company nor the Standby Purchasers shall
issue any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other parties hereto, which consent shall not be unreasonably withheld or
delayed, except (i) if such public announcement, statement or other disclosure
is required by applicable law or applicable stock market regulations, in which
case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, or
(ii) the filing of any Schedule 13D or Schedule 13G, to which a copy of this
Agreement may be attached as an exhibit thereto.

(f) Regulatory Filing. If the Company or any Standby Purchaser determines a
filing is or may be required under applicable law in connection with the
transactions contemplated hereunder, the Company and such Standby Purchaser
shall use commercially reasonable efforts to promptly prepare and file all
necessary documentation and to effect all applications that are necessary or
advisable under applicable law with respect to the transactions contemplated
hereunder so that any applicable waiting period shall have expired or been
terminated as soon as practicable after the date hereof.

Section 7. Conditions to Closing.

(a) The obligations of each of the Standby Purchasers to consummate the
transactions contemplated hereunder are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

(i) The representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made on such date (except for representations and warranties
made as of a specified date, which shall be true and correct in all material
respects as of such specified date);

(ii) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have been any Material Adverse Effect; and

(iii) As of the Closing Date, trading in the Common Stock shall not have been
suspended by the Commission or The NASDAQ Global Select Market or trading in
securities generally on the New York Stock Exchange or The NASDAQ Global Select
Market shall not have been suspended or limited or minimum prices shall not have
been established on either exchange (a “Market Adverse Effect”).

(b) The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the fulfillment, prior to or on the Closing Date, of
the condition that the representations and warranties of each of the Standby
Purchasers in

 

- 10 -



--------------------------------------------------------------------------------

Section 4 shall be true and correct in all material respects as of the date
hereof and at and as of the Closing Date as if made as of such date (except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such specified date).

(c) The obligations of the Company and each of the Standby Purchasers to
consummate the transactions contemplated hereunder in connection with the Rights
Offering are subject to the fulfillment, prior to or on the Closing Date, of the
following conditions:

(i) No judgment, injunction, decree or other legal restraint shall prohibit, or
have the effect of rendering unachievable, the consummation of the Rights
Offering or the material transactions contemplated by this Agreement;

(ii) No stop order suspending the effectiveness of the Rights Offering
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; and any request of the Commission for inclusion of additional
information in the Registration Statement or otherwise shall have been complied
with;

(iii) The New Shares and the Securities shall have been authorized for listing
on The NASDAQ Global Select Market; and

(iv) Any applicable waiting period shall have expired or been terminated
thereunder with respect to such purchase.

Section 8. Termination.

(a) This Agreement may be terminated at any time prior to the Closing Date, by
all of the Standby Purchasers by written notice to the other parties hereto if
there is (i) a Material Adverse Effect or (ii) a Market Adverse Effect that is
not cured within twenty-one (21) days after the occurrence thereof (the “Cure
Period”), provided that the right to terminate this Agreement after the
occurrence of each Material Adverse Effect or a Market Adverse Effect, which has
not been cured within the Cure Period, shall expire seven (7) days after the
expiration of such Cure Period.

(b) This Agreement may be terminated by the Company on one hand or by the
Standby Purchasers on the other hand, by written notice to the other parties
hereto:

(i) At any time prior to the Closing Date, if there is a material breach of this
Agreement by the other party that is not cured within fifteen (15) days after
the non-breaching party has delivered written notice to the breaching party of
such breach; or

(ii) At any time after April 30, 2008, unless the Closing has occurred prior to
such date.

 

- 11 -



--------------------------------------------------------------------------------

(c) If any of the Standby Purchasers (the “Terminating Standby Purchaser”) shall
give written notice of its election to terminate this Agreement pursuant to this
Section 8 at any time prior to the Closing Date, this Agreement shall remain in
effect with respect to the Company and the other Standby Purchasers (the
“Non-Terminating Standby Purchaser”) to the extent the Non-Terminating Standby
Purchasers shall have agreed in writing, within two (2) Business Days of such
Terminating Standby Purchaser’s giving of such written notice, to assume all of
the obligations of the Terminating Standby Purchaser hereunder, including,
without limitation, the obligation to purchase the Unsubscribed Shares pursuant
to Section 2(b) hereof, but subject to the limitations of Section 2(b) hereof.

Section 9. Indemnification and Contribution.

(a) In the event the Rights Offering is consummated, the Company shall indemnify
and hold harmless the Standby Purchasers and their respective officers,
directors and employees and each other Person, if any, who controls such Standby
Purchaser within the meaning of the Securities Act (all such Persons being
hereinafter referred to, collectively, as the “Standby Indemnified Persons”),
against any losses, claims, damages or liabilities, to which any of the Standby
Indemnified Persons may become subject under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any alleged
untrue statement of any material fact contained, on the effective date thereof,
in the Rights Offering Registration Statement, the Rights Offering Prospectus or
in any amendment or supplement thereto, or any alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and shall reimburse each such Standby Indemnified Person
for any reasonable legal or any other expenses reasonably incurred by such
Standby Indemnified Person in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to any Standby Indemnified Person
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any actual or alleged untrue statement or actual or alleged omission
made in the Rights Offering Registration Statement, Rights Offering Prospectus
or in any amendment or supplement thereto or in reliance upon and in conformity
with written information furnished to the Company by such Standby Indemnified
Person specifically for use therein or so furnished for such purposes by any
underwriter. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Standby Indemnified Person, and
shall survive the transfer of such Securities or New Shares by such Standby
Indemnified Person.

(b) Each Standby Purchaser by acceptance hereof, severally, and not jointly,
agrees to indemnify and hold harmless the Company, its officers, directors and
employees and each other Person, if any, who controls the Company within the
meaning of the Securities Act (all such Persons being hereinafter referred to,
collectively, as the “Company Indemnified Persons,” and together with the
Standby Indemnified Persons, the “Indemnified Persons”) against any losses,
claims, damages or liabilities, joint or several, to which any of the Company
Indemnified Persons may become subject (i) as a

 

- 12 -



--------------------------------------------------------------------------------

result of any breach by such Standby Purchaser of any of its representations or
warranties contained herein or in any certificate delivered hereunder or
(ii) under the Securities Act or any other statute or at common law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of, or are based upon, information provided in writing to the Company
by such Standby Purchaser specifically for use in the Rights Offering
Registration Statement or Rights Offering Prospectus or any amendment or
supplement thereto.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person, except to the extent the indemnifying party is
actually prejudiced thereby) and (ii) unless, in such indemnified party’s
reasonable judgment, a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its prior written consent (but such consent will not be
unreasonably withheld or delayed). If such defense is assumed by the
indemnifying party pursuant to the provisions hereof, such indemnifying party
shall not settle or otherwise compromise the applicable claim unless (i) such
settlement or compromise contains a full and unconditional release of the
indemnified party or (ii) the indemnified party otherwise consents in advance in
writing, which consent shall not be unreasonably withheld or delayed. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.

(d) (i) If the indemnification provided for in this Section 9 is unavailable to
an Indemnified Person hereunder in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then the indemnifying party, in
lieu of indemnifying such Indemnified Person, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and Indemnified Person in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and Indemnified Persons shall be
determined by reference to, among other things, whether any action in

 

- 13 -



--------------------------------------------------------------------------------

question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made by, or
relates to information supplied by, the indemnifying party or the Indemnified
Persons, and their relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

Section 10. Survival. The representations and warranties of the Company and each
of the Standby Purchasers contained in this Agreement or in any certificate
delivered hereunder shall survive the Closing hereunder.

Section 11. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:

 

(i)    if to Standby Purchaser, at:    Jonathan W. Been       c/o HomeLife
Communities       3137 Chestnut Dr.       Chamblee, GA 30340 (ii)    if to
Standby Purchaser, at:    Benjamin W. Griffith, III       6304 Peake Rd.      
Macon, GA 31210 (iii)    if to the Company, at:    Security Bank Corporation   
   4219 Forsyth Road       Macon, Georgia 31210       Attention: James R.
McLemore

 

- 14 -



--------------------------------------------------------------------------------

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 11.

Section 12. Assignment. This Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns, including any person to whom Securities are transferred
in accordance herewith.

Section 13. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties, or
undertakings, other than those set forth or referred to herein, with respect to
the standby purchase commitments with respect to the Securities and the New
Shares. This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter of this Agreement.

Section 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia (other than its rules
of conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby).

Section 15. Severability. If any provision of this Agreement or the application
thereof to any person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid, void or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 16. Extension or Modification of Rights Offering. The Company may
(a) waive irregularities in the manner of exercise of the Rights, and (b) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights to the extent that such waiver does not materially adversely affect the
interests of the Standby Purchasers.

Section 17. Miscellaneous.

(a) The Company shall not after the date of this Agreement enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Standby Purchasers in this Agreement.

(b) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

[Remainder of this page intentionally left blank.]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

COMPANY: Security Bank Corporation By:  

/s/ H. Averett Walker

Name:   H. Averett Walker Title:   President and Chief Executive Officer STANDBY
PURCHASERS: By:  

/s/ Jonathan W. Been

Name:   Jonathan W. Been By:  

/s/ Benjamin W. Griffith, III

Name:   Benjamin W. Griffith, III